DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 12/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS-56116702 A (hereinafter “’702”). The currently claimed invention is distilled as follows: a modified block copolymer formed by introducing a dicarboxylic acid anhydride into a styrene-butadiene block copolymer followed further modification with a base (primary amine). ‘702 teaches a method for preparing a modified block copolymer and the said modified block copolymer by adding a dicarboxlic acid or a dicarboxylic anhydride with a styrene-butadiene block copolymer (Mw of 5,000 – 100,000 for each block with optimized vinyl bond content). See ‘702, Abstract; pages 5-7. ‘702 further teaches  by reacting an organic compound (e.g., amine, hydroxyl, isocyanto) with the dicarboxylic or anhydride group of the modified block copolymer. See ‘702, id. Thus, ‘702 anticipates claims 1-11.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh